Citation Nr: 0916505	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO. 06-24 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent 
for service-connected anxiety neurosis, for the purposes of 
accrued benefits.

2. Entitlement to disability ratings in excess of 10 percent 
for service-connected varicose veins of each lower extremity, 
for the purposes of accrued benefits.

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU), for the purposes of 
accrued benefits.

4. Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Family


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from September 1942 to January 
1946 and from August 1948 to June 1952. The Veteran died in 
July 2005. The appellant is his widow. In August 2006, the 
appellant and her daughter testified at an RO hearing. In 
January 2009, the appellant and her family testified at a 
Board hearing at the RO.  A copy of the transcript of that 
hearing has been associated with the record on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. The Veteran's service-connected anxiety neurosis was 
productive of occupational and social impairment as 
manifested by anxiety, irritability, low frustration 
tolerance, disturbed sleep, nightmares a couple of times a 
month, restlessness, depression, social isolation, and noise 
sensitivity with no evidence of diminished hygiene, impaired 
impulse control, inappropriate dress, impairment in thought 
process or communication, delusions, hallucinations, panic 
attacks, inappropriate behavior (other than his reported 
history of shoving his wife about two years ago), suicidal or 
homicidal thoughts or plans, disorientation to person, place 
or time, memory loss or impairment (although the Veteran 
reported some short-term memory issues, such as not 
remembering what his wife told him), or obsessive or 
ritualistic behavior. 

2. The Veteran's service-connected varicose veins, bilateral 
lower extremities, were manifested by intermittent edema, and 
by aching and fatigue after prolonged standing or walking, 
but not by persistent edema, eczema or ulceration.

3. The Veteran's service-connected disabilities did not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 
percent for anxiety neurosis were not met for accrued 
benefits purposes. 38 U.S.C.A. §§ 1155, 5121, 5107 (West 
2002); 38 C.F.R. §§ 3.1000, 4.7, 4.130, Diagnostic Code 9400 
(2008).  

2. The criteria for a disability rating in excess of 10 
percent for varicose veins of each lower extremity were not 
met for accrued benefits purposes. 38 U.S.C.A. §§ 1155, 5121, 
5107 (West 2002); 38 C.F.R. §§  3.1000, 4.7, 4.104, 
Diagnostic Code 7120 (2008).

3. The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability were not met for accrued benefits purposes. 38 
U.S.C.A. §§ 1155, 5121, 5107(b) (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 3.1000, 4.16(a)(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA). The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. However, for reasons expressed immediately below, the 
Board finds that the VCAA is not applicable. See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As will be explained in greater detail below, the outcome of 
these accrued-benefits claims hinges on the application of 
the law to evidence which was in the file at the time of the 
Veteran's death. There is no additional evidence which may be 
added to the file; thus, no evidentiary development is 
necessary and no notice of same need be provided to the 
appellant. Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter. The Board finds that 
such is the case as to the issue here on appeal. No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary. See also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute, and not 
the evidence, is dispositive of the claim"]; Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

The Board adds that the appellant has been given ample 
opportunity to present evidence and argument in support of 
her claims, including opportunities to testify at the August 
2006 RO hearing and the January 2009 Board hearing, and that 
VA has complied with general due process considerations. See 
38 C.F.R. § 3.103 (2008).

Analysis

A claim for accrued benefits must be filed within one year of 
the Veteran's death. 38 C.F.R. § 3.1000(a), (c). In this 
case, the Veteran died in July 2005 and the appellant filed a 
claim for accrued benefits in August 2005. Thus, the 
appellant filed her claim well within the one-year filing 
limit.

In 2006, VA issued a revised regulation regarding 38 C.F.R. § 
3.1000, effective January 29, 2007. See 71 Fed. Reg. 78,368 
(Dec. 29, 2006) (to be codified at 38 C.F.R. § 3.1000).

VA did not include information regarding effective dates in 
the new regulation. See 71 Fed. Reg. 78,368. However, the 
notice of the proposed rule includes a detailed discussion 
and helpful table outlining the various eligibility of three 
potential groups of claimants for accrued benefits, based on 
the date of the deceased beneficiary's death and the date the 
Act was signed into law (December 16, 2003).

Pertinent to this case, the Veteran died in July 2005 (after 
December 16, 2003) and the appellant's August 2005 claim for 
accrued benefits was not pending on December 16, 2003. 
Therefore, the revised versions of U.S.C.A. § 5121(a) and 38 
C.F.R. § 3.1000 are applicable to these claims.

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). A claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505 (2007). The following analysis 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Anxiety Neurosis

The relevant evidence of record includes an April 2005 VA 
examination report which shows that the Veteran reported 
"not much" change since his previous VA examination in 
March 2002, although he reported that his anxiety had 
increased. The Veteran also reported irritability, low 
frustration tolerance, disturbed sleep, restlessness, 
depression, social isolation, and noise sensitivity.

On examination, the Veteran was adequately and appropriately 
dressed although he displayed anxiousness during the 
interview. There was no evidence of impairment in thought 
process or communication; delusions; hallucinations; 
inappropriate behavior (other than his reported history of 
shoving his wife about two years ago); suicidal or homicidal 
thoughts or plans; deficiency in personal hygiene or basic 
activities of daily living; disorientation to person place or 
time; memory loss or impairment (although the Veteran 
reported some short-term memory issues, such as not 
remembering what his wife told him); obsessive or ritualistic 
behavior. The Veteran's speech was clear and coherent and his 
thinking was lucid and goal-directed. The Veteran did not 
report any panic attacks and denied any impaired impulse 
control, but he noted that he felt depressed (although the 
examiner stated that it appeared that the Veteran had started 
to learn to cope with depression and anxiety). 

The Veteran reported difficulty staying asleep and said he 
had nightmares about World War II a couple of times a month. 
The diagnosis was chronic, severe generalized anxiety 
disorder and the Global Assessment of Functioning Score (GAF 
Score) assigned was 45. The remaining VA and private 
treatment records for the relevant time period contain no 
evidence responsive to the criteria for rating mental 
disorders.

The Veteran's anxiety neurosis disability has been rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400 (2008); 
however, the actual criteria for rating psychiatric 
disability other than eating disorders is set forth in a 
General Rating Formula . 

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and  
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness. The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability. See, e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995). The GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the percentage rating issue; 
rather, it must be considered in light of the actual symptoms 
of a psychiatric disorder (which provide the primary basis 
for the rating assigned). See 38 C.F.R. §  4.126(a).

According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job). GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers). 

The Board finds that in this case, the assigned GAF score of 
45 is inconsistent with the Veteran's reported symptoms and 
the objective behavior documented in the April 2005 
examination report. During the appeal period, the Veteran 
clearly did not have the serious level of symptoms associated 
with a 70 percent disability rating, or a GAF score of 41-50, 
for anxiety neurosis, such as intermittently illogical, 
obscure, or irrelevant speech (as noted above, the medical 
evidence shows his speech was coherent, appropriate, and 
logical); near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively (there was no evidence of panic attacks and the 
examiner noted that the Veteran appeared to be learning to 
cope with his depression); spatial disorientation (the 
Veteran was lucid and oriented); or neglect of personal 
appearance and hygiene (the examination report reflects that 
the Veteran was appropriately groomed). Although it cannot be 
doubted that the Veteran's anxiety neurosis had a significant 
impact upon his family relationships, in particular his wife, 
the Veteran nonetheless remained married until his death. 

The Veteran's symptoms resulted in impairment consistent with 
a 50 percent disability rating as they indicated social and 
occupational impairment with reduced reliability and 
productivity, but not occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood. Therefore, the 
Board finds that the Veteran's manifestations of anxiety 
neurosis did not more closely approximate the criteria for a 
70 percent disability rating, and that a disability rating in 
excess of 50 percent is not warranted for accrued benefits 
purposes.

Varicose Veins

An April 2005 VA examination report shows that the Veteran 
reported recurrent pain of both lower extremities with 
prolonged standing as well as a history of a single blood 
clot. The Veteran complained of occasional calf cramping and 
minor edema, but denied fatigue or claudication. On physical 
examination, there were multiple varicosities on both lower 
extremities with no evidence of inflammation, edema, 
swelling, or tenderness on palpation. There was also no 
evidence of eczema, ulcerations or other skin lesions. The 
pulses were of good quality and were symmetrical in both 
lower extremities. The remaining VA and private treatment 
records for the relevant time period contain no evidence 
responsive to the criteria for rating varicose veins.

The RO evaluated the Veteran's varicose veins of the each leg 
as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic 
Code 7120. Under that Code, a 10 percent evaluation is 
warranted for varicose veins that are manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery. A 20 percent evaluation requires persistent edema 
which is not completely relieved by elevation of the 
extremity, whether or not there is beginning stasis 
pigmentation or eczema. A 40 percent rating is assigned when 
varicose veins cause persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.

As the evidence of record shows only intermittent edema, with 
no edema present on examination, and no evidence of eczema or 
other skin lesions, the Board finds that the Veteran's 
manifestations of varicose veins of the bilateral lower 
extremities did not more closely approximate the rating 
criteria for a 20 percent disability rating, for accrued 
benefits purposes. The Board finds, therefore, that a 
disability rating in excess of 10 percent for each lower 
extremity is not warranted for the Veteran's varicose veins 
disability, for accrued benefits purposes.

Extraschedular

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria. According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the appellant asserts that the Veteran was 
unemployable because of his service-connected anxiety 
neurosis and varicose veins, the record does not include any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings. The Veteran did 
not require frequent periods of hospitalization for his 
anxiety neurosis and varicose veins and treatment records are 
void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings. The Board does not 
doubt that limitation caused by anxiety neurosis and varicose 
veins had an adverse impact on employability; however, loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1. 38 C.F.R. Section 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Consequently, the Board finds 
that referral of this matter for consideration of an 
extraschedular rating is denied.

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. In reaching such a determination, the central 
inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992). Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more. When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a). A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The Veteran was service connected for anxiety neurosis, rated 
as 50 percent disabling and varicose veins, bilateral lower 
extremities, rated as 10 percent disabling for each lower 
extremity. His combined disability rating was 60 percent. 
Thus, he did not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a). 
The Board must now consider whether a referral for an award 
of TDIU on an extraschedular basis is warranted under the 
provisions of 38 C.F.R. § 4.16(b). 

When determining if a Veteran is unemployable on account of 
his service-connected disabilities, there must be a 
determination that the Veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability. 38 C.F.R. §§ 3.340, 3.341, 4.16

In evaluating whether the Veteran's service- connected 
disability precludes substantially gainful employment, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has found that substantially 
gainful employment means work which is more than marginal and 
permits the individual to earn a "living wage." The ability 
to work sporadically or obtain marginal employment is not 
substantially gainful employment. See Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991). A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
See Van Hoose v. Brown, 4 Vet. App. 361, (1993).

The appellant contends that the Veteran's service-connected 
disabilities rendered him unable to work. The record, 
specifically the August 2000 VA mental health examination 
report, reflects that the Veteran worked for over 20 years 
for VA and retired in 1976 with over 30 years of civil 
service. Although the appellant and her family contend that 
the Veteran could not work because of his anxiety and the 
pain from his varicose veins, opinions regarding medical 
causation require medical skills and must be made by medical 
experts. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The competent medical evidence reflects that the Veteran had 
significant nonservice-connected cardiovascular disease and 
experienced a major stroke that left serious residuals. None 
of the examination reports or treatment records (either 
private or VA) indicate that the Veteran was unable to work 
solely because of his service-connected anxiety neurosis and 
varicose veins. As such, the Board finds that the Veteran 
does not meet the schedular requirements of TDIU and that a 
referral for an extra-schedular rating is not warranted. 



Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

A disability rating in excess of 50 percent for service-
connected anxiety neurosis, for the purposes of accrued 
benefits, is denied.

Disability ratings in excess of 10 percent for service-
connected varicose veins of each lower extremity, for the 
purposes of accrued benefits, are denied.

A total disability rating based on individual unemployability 
(TDIU), for the purposes of accrued benefits, is denied.


REMAND

In a December 2008 statement, the Veteran's representative 
noted a medical article by Dr. Larry Weinrauch dated 
September 10, 2007 which discusses the potential for a 
relationship between varicose veins and heart problems. The 
November 2005 VA medical opinion relied upon by the RO to 
deny the appellant's claim does not include a discussion of 
the probative value of this article and the record does not 
reflect that the RO associated this article with the 
Veteran's claim file. The Board finds that a remand is 
necessary to obtain this article, associate it with the 
Veteran's claims file, and to obtain a new VA medical opinion 
to determine if the Veteran's service-connected varicose 
veins were etiologically related to the Veteran's fatal 
cerebrovascular accident (CVA).

Additionally, the Board observes that upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008). As part of that notice, VA must inform 
the claimant of the information and evidence he is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on his behalf. See 38 U.S.C.A. § 5103 (West 
2002); 38 CFR § 3.159(b)(1) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The record does not reflect that the RO provided the 
appellant with VCAA notice that is consistent with the 
requirements of Dingess. Specifically, the RO has not 
provided notice of the information and evidence necessary to 
establish an effective date in the event entitlement to 
service connection for the cause of the Veteran's death is 
established.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO/AMC should obtain a copy of the 
September 10, 2007 medical article by Dr. 
Larry Weinrauch and associate it with the 
Veteran's claims file. 

2. The RO/AMC should then request a VA 
medical opinion to determine if it is at 
least as likely as not (a degree of 
probability of 50 percent or more) that 
the Veteran's service-connected varicose 
veins disability or anxiety neurosis 
contributed substantially or materially 
to the Veteran's cause of death, or that 
they combined to cause death, or that 
either one aided or lent assistance to 
the production of death. The examiner 
should be advised that it is not 
sufficient to show that the varicose vein 
disability casually shared in producing 
death, but rather it must be shown that 
there was a causal connection between the 
Veteran's service-connected varicose 
veins disability and his fatal 
cerebrovascular accident. The examiner 
must provide a detailed rationale for the 
opinion provided and must include a 
discussion of the probative value of the 
medical article from Dr. Larry Weinrauch.  
In addition, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e. a 50% probability 
or more) that the Veteran's death was 
related to his active military service in 
any way other than based on the varicose 
veins or anxiety neurosis described 
above..  A complete rationale for any 
opinion must be provided.

3. The appellant should be provided 
notice consistent with the requirements 
of 38 U.S.C.A. § 5103(a) (2002) and 38 
C.F.R. § 3.159(b) (2008) and the Court's 
decision in Dingess, as above. Apart from 
any other requirements applicable under 
38 U.S.C.A. § 5103(a) (2002) and 38 
C.F.R. § 3.159(b) (2008), the AMC/RO 
should advise the appellant of the 
information and evidence necessary to 
establish an effective date in the event 
entitlement to service connection for the 
cause of the Veteran's death is 
established. 

4. When the actions requested have been 
completed, The AMC/RO should undertake 
any other indicated development, deemed 
appropriate under the law and then 
readjudicate the issue. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


